Citation Nr: 9928763	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  96-30 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In August 
1995, the RO denied the claim of entitlement to service 
connection for PTSD.  

The Board notes that the issues of entitlement to service 
connection for deep vein thrombophlebitis, hypertension, and 
drug and alcohol abuse and whether new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for migraine headaches were included on a 
VA Form 1-646 dated in January 1999.  These issues were also 
included on an Informal Hearing Presentation dated in 
September 1999.  The issues were denied by RO hearing officer 
in January 1998.  The veteran was informed of the decision 
the same month; however, he did not file a notice of 
disagreement with that determination.  The Board does not 
considers these issues to be properly before it at this time, 
and refers the statements of the representatives to the RO 
for appropriate action.

The veteran claimed entitlement to service connection for a 
right knee disorder and for depression on VA Form 21-526 
which was received in February 1994.  As evidenced by a 
rating decision dated in December 1994, the RO considered 
those issues in connection with the veteran's claim for 
nonservice-connected pension.  

The RO did not adjudicate the issues with a determination as 
to whether they warrant service connection.  The issues are 
not inextricably intertwined with the current appeal and are, 
therefore, referred to the RO for appropriate action.  The 
Board further notes that on a statement received in April 
1996, the veteran claimed entitlement to service connection 
for a hand disorder.  This issue is also not inextricably 
intertwined with the current appeal and is referred back to 
the RO for appropriate action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.  

2.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

3.  The medical evidence does not establish a clear diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 1991);  
38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

Review of the service medical records shows that there were 
no complaints of, diagnosis of or treatment for any mental 
disorders while the veteran was on active duty.  No pertinent 
abnormalities were noted on the report of the separation 
examination conducted in February 1969.  

Review of the service personnel records shows that the 
veteran's military occupational specialty was veterinary 
specialist.  He did not receive any awards or decorations 
indicative of participation in combat.  He was stationed at 
U-Tapao Airfield in Thailand from March 1968 to February 
1969.  




VA outpatient treatment and hospitalization records have been 
associated with the claims files.  A psychosocial assessment 
was conducted in October 1993.  The Axis I assessment was 
opiate/cocaine/alcohol dependency, rule out organic mood 
disorder.  A diagnostic impression of chronic adjustment 
disorder secondary to a long history of drug abuse was 
included on a clinical record dated in January 1996.  

The report of a July 1994 VA mental disorders examination is 
of record.  The Axis I diagnosis was psycho active substance 
abuse and dependence involving alcohol, marijuana and heroin.  

Private treatment records have been associated with the 
claims files.  There were no complaints of, diagnosis of or 
treatment for any mental disorders to include PTSD shown by 
these records.  

A stressor statement from the veteran was received at the RO 
in March 1995.  He indicated that he was stationed at an Air 
Force base in Thailand for part of his active duty.  The 
veteran reported that while in Thailand, he was required to 
assist in the aftermath of an airplane crash that killed all 
four crew members.  

The veteran helped clean up and put the bodies of the victims 
in storage.  He also reported that a few months later, the 
ammunition dump exploded.  The veteran thought that he was 
under attack.  He wrote that he was also attacked one time by 
Thai natives.  

Associated with the claims files are documents from the 
Department of the Air Force, Headquarters Air Force Safety 
Agency.  The documents demonstrate that a KC 135 airplane 
crashed at U-Tapao Airfield in Thailand on October 2, 1968.  
All four crewmen were killed.  The accident report did not 
mention the veteran or the unit he was assigned to.  




A VA PTSD examination was conducted in February 1996.  The 
veteran reported that while serving in the Air Force he was 
bombed.  He also reported that he picked up dead bodies after 
a plane crash.  The pertinent diagnosis was chronic PTSD 
which was moderate in degree.  

The transcript of an October 1996 RO hearing has been 
associated with the claims files.  The veteran reported that 
he performed duties as a food and sanitation inspector and a 
rabies control officer while on active duty.  He testified 
that he participated in activities related to the crash of an 
airplane while he was stationed in Thailand.  The bodies were 
being placed in body bags when the veteran first arrived on 
the scene.  The bodies were burnt or disfigured.  He had to 
put the bodies of the victims of the crash into cold storage 
as there was no morgue facilities on the base.  

He did not know the crash victims.  He thought the crash 
occurred in April 1968.  He also reported that subsequent to 
the plane crash an ammunition dump blew up on base but no one 
was hurt.  The dump was approximately 1 mile from the veteran 
at the time of the explosion.  The explosion was an accident.  
The veteran did not witness the explosion or the aftermath.  
He only heard it.  He was also attacked and robbed by Thai 
nationals.  No report was filed regarding the assault.  He 
was receiving Social Security for drug and alcohol abuse.  He 
had never been treated by civilian doctors for PTSD.  He had 
not sought treatment at a Vet Center.  

The veteran's mother testified as to changes she observed in 
the veteran subsequent to his return from active duty.  

The most recent VA PTSD examination was conducted in December 
1996.  The veteran reported that he helped remove bodies and 
body parts from the scene of an airplane crash.  The 
pertinent diagnosis was probable partial chronic PTSD.  A 
traumatic event in Thailand was listed as the stressor.  

By a letter dated in December 1996, U. S. Army and Joint 
Services Environmental Support Group (ESG) reported that upon 
review of records from the unit the veteran was stationed at 
in Thailand, they were unable to document an April 1968 
aircraft incident or any explosion as reported by the 
veteran.  The ESG noted that in order to conduct further 
research, the veteran had to provide specific dates, type and 
location of incidents, number and names of casualties, and 
other units involved.  

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor 



actually occurred, and a link, established by 
medical evidence, between current 
symptomatology and the claimed in service 
stressor.  If the claimed stressor is related 
to combat, service department evidence that 
the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of 
the claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidenced by 
the reports of VA examinations conducted in February and 
December 1996.  The reported stressors included in these 
records were alleged to have occurred during the veteran's 
tour of duty while stationed in Thailand.  The Board finds 
that the health care professionals who promulgated the 
diagnoses of PTSD have linked the disorder to events the 
veteran reportedly experienced while on active duty in 
Thailand.  Thus, the Board finds the record establishes the 
first and third elements set out above.  38 C.F.R. 
§ 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  



The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")" has held that, "[i]t 
is the duty of the BVA as the fact finder to determine 
credibility of the testimony and other lay evidence."  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1998), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The evidence, in brief, shows that the veteran served in 
Thailand during active duty, that he reported he was exposed 
to stressors during such service, and that PTSD has been 
diagnosed by VA medical professionals based on the reported 
stressors.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible; therefore, the Board must 
determine if VA has a further obligation to assist him, more 
than it already has, in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  


The Board finds that, upon review of the relevant criteria 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the province of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for the purpose of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  He did not receive any awards or decorations 
denoting participation in combat.  His military occupational 
specialty was veterinary specialist.  

The stressors which the veteran reported consisted of the 
following: participating in activities related to the crash 
of an Air Force plane including moving body bags to cold 
storage at U-Tapao Airfield in April 1968; hearing the 
accidental explosion of an ammunition dump sometime after the 
plane crash and being attacked and robbed by Thai nationals.  

The RO attempted to verify the occurrence of the stressors 
via the ESG and the U. S. Air Force.  ESG was unable to 
verify any of the claimed stressors.  The U. S. Air Force was 
able to verify that a KC 135 airplane crashed at U-Tapao 
Airfield in Thailand on October 2, 1968.  

The evidence provided by the U. S. Air Force did not show 
that the veteran was involved in the recovery of bodies or 
body parts or the transportation of bodies or body parts to 
cold storage.  

The Board finds the veteran has not provided any additional 
information regarding his claimed in-service stressors which 
would justify further attempts at verification by the RO.  

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by 
credible supporting evidence and the veteran has not provided 
information sufficient to attempt further verification of the 
claimed incidents.  

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  In short, the sole supporting evidence 
that the alleged stressful events occurred is the notation of 
such experiences as recorded by medical professionals in 
connection with treatment and evaluation.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  



Therefore, the pertinent governing criteria do not provide a 
basis upon which to predicate a grant of entitlement to 
service connection.

The Board notes that the veteran is in receipt of Social 
Security disability payments and the records upon which the 
grant of benefits was made has apparently not been associated 
with the claims file.  The Board finds, however, that a 
remand is not required to obtain such records because, as 
noted above, credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396.  Additionally, the veteran has 
testified that he had not been treated by any private 
physicians for his PTSD.  He had only been treated at VA 
facilities.  These records have already been associated with 
the claims file. 

In summary, the veteran's military records show occupational 
specialties unrelated to combat during the active duty.  He 
is without combat awards or citations.  Nor is there support 
in either military records or statements by third parties as 
to the occurrence of the alleged events.  

Without credible supporting evidence that the claimed in-
service stressors actually occurred, the diagnosis of PTSD 
opined to be causally related to the claimed stressful in-
service events, is not supportable.  

The diagnosis of PTSD was based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  


Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear, 
probative diagnosis of PTSD shown to be related to recognized 
military stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

